                   Case 20-11884-KBO      Doc 273-1   Filed 12/01/20   Page 1 of 3




                                             EXHIBIT 1

                             Further Revised Exhibit B to Plan Supplement –
             List of Proposed Officers and Managers and Disclosure Regarding Compensation




27408970.1
                Case 20-11884-KBO        Doc 273-1       Filed 12/01/20       Page 2 of 3



                                Schedule of Managers and Officers

        As of the Effective Date, the term of the current members of the board of managers of TSE
shall automatically expire and the members of the board of Reorganized TSE (the “New Board”)
shall be appointed in accordance with the Amended Constituent Documents. The following
individuals are the proposed members of the New Board:

  Name                 Biography and Affiliations
  Mark Manski          Mr. Manski has been an independent manager of the Debtor since 2017 and has
                       over thirty years of experience as a restructuring professional. Since the early
                       1980s, Mr. Manski has been involved in handling restructuring matters acting as
                       creditor, debtor and/or equity investor, financial consultant and legal advisor. He
                       has sat on a number of public and private boards of directors of companies requiring
                       restructuring guidance and acted as agent for large bank syndicates in a number of
                       highly complex corporate restructurings. Mark has also served as chairman and
                       member of several official creditor committees as well as a number of ad-hoc
                       creditor committees. Most recently, Mr. Manski has served as founder and
                       principal of Mark Manski LLC, where he has provided advisory services for
                       numerous companies on financial restructuring and distressed asset management.
                       Prior to that, Mr. Manski served as Senior Vice President of Development
                       Specialists, Inc. from 2014-2015. From 2010 to 2013, Mr. Manski was a
                       shareholder of Greenberg Traurig, in the Business Reorganization & Financial
                       Restructuring Practice. From 1999-2010, Mr. Manski served in a variety of
                       positions at Barclays Capital. Mr. Manski received his B.A. from University of
                       Massachusetts and his J.D. from Suffolk University Law School.
  Oscar Yunta Toledo   Mr. Yunta has more than 20 years of professional experience in the fields of energy,
                       investment and finance. He has served in different senior positions within the ACS
                       Group and also on the boards of directors of several companies in Europe, Latin
                       America and Africa. Mr. Yunta has been actively involved in the development,
                       structuring, financing and operation of a number of relevant infrastructure projects
                       including wind farms, PV plants, combined cycle facilities, desalination and water
                       treatment plants, gas facilities and transmission lines. From 2015 until 2019, he
                       served as CFO of Bow Power, a joint venture between the ACS Group and the GIP
                       Fund, with a portfolio of more than $600 million in green energy projects and
                       transmission lines in Europe and Latin America. Mr. Yunta received a B.A. in
                       Business Administration and a B.A. in Law from Carlos III University.
  Luis Rein Rojo       Mr. Rein has more than 20 years of professional experience in the fields of energy,
                       investment and finance. He joined the ACS Group 10 years ago as Managing
                       Director of Concessions. He has also served on the boards of directors of several
                       companies dedicated to developing, financing, managing and/or operating a variety
                       of infrastructure projects worldwide, including renewable and conventional energy,
                       water, and transmission lines. In 2019 he was appointed as CEO of Zero-E, ACS’s
                       platform for developing a variety of infrastructure projects, principally projects
                       within the renewable energy sector. Mr. Rein received a MSc in Engineering from
                       ETSII of Sevilla University.
              Case 20-11884-KBO       Doc 273-1     Filed 12/01/20     Page 3 of 3



Carlos Ramiro Visser Mr. Ramiro has more than 25 years of professional experience in the energy
                    and industrial sector. He has served in several executive positions within
                    Cobra Group and ACS SCE Group in different countries. From 2002 to
                    2010, he served as the CEO for Cobra Group in Mexico, developing and
                    managing the companies to execute energy projects for the Comisión Federal
                    de Electricidad (the state-owned electric utility of Mexico), oil and gas
                    projects for PEMEX, and several other industrial businesses and services for
                    other governmental agencies and private clients. From 2011 to 2018, he
                    became the President and CEO for the ACS SCE Corporate Office for the
                    United States of America and Canada. From summer 2018 to date, based in
                    Cobra Group Corporate Offices in Madrid, he has been serving as Senior
                    Vice President for the development of renewable energies for the Cobra
                    Energy unit of business. Mr. Ramiro received a Master of Science in mining
                    engineering, specializing in energy and combustibles from the University
                    Politécnica de Madrid.


I.     Disclosure Regarding Managers

      Compensation for the aforementioned managers shall be as follows:

              Mark Manski – Mr. Manski’s base pay for his role as a manager is $150,000 per year,
               payable quarterly in advance. Mr. Manski will receive an additional $100,000 per
               year for responsibilities as executive chairman.

              Oscar Yunta Toledo – Mr. Yunta will not receive compensation for his role as a
               manager.

              Luis Rein Rojo – Mr. Rein will not receive compensation for his role as a manager.

              Carlos Ramiro Visser – Mr. Ramiro will not receive compensation for his role as a
               manager.




                                              -2-
